


EXHIBIT 10.2


EA Bonus Plan
Addendum


FY16 Bonus Formula


Subject to all other terms and conditions of the EA Bonus Plan (“Plan”)*, those
Plan Participants who have been specifically identified by Electronic Arts Inc.
(the “Company”) as eligible to receive a discretionary bonus pursuant to the
terms of this Addendum shall have such bonus determined as follows:


1.    Additional Eligibility Criteria, If Any:


n/a (see Plan eligibility criteria)


2.    Fiscal Year 2016 Bonus Pool


Funding for a Company-wide bonus pool (“Bonus Pool”) for Fiscal Year 2016 will
be approved by the Compensation Committee of the Company’s Board of Directors
(the “Committee”).


Bonus Component(s)
Weight
Performance Measure(s)
Measurement Period(s)
Company Financial Performance
20%
Non-GAAP Earnings Per Share and Non-GAAP Net Revenue
Fiscal Year 2016
Business Performance
80%
The achievement of measurable business objectives, including, but not limited to
business and operational performance metrics, profit and revenue targets
Fiscal Year 2016



The Company Performance component is funded based on the Company’s performance
against Non-GAAP Earnings Per Share and Non-GAAP Revenue targets for the
Measurement Period.


The Business Performance component is funded by the Committee upon consideration
of measurable business objectives, including, but not limited to, business and
operational performance metrics, profit and revenue targets.


a.
Allocation of Bonus Pool Funding To Business Units:



Following the completion of the Measurement Period, Company management will
allocate, at its discretion, a percentage of the Bonus Pool funding to each
business unit. Such allocation will be based upon the achievement of measurable
business unit objectives or such other factors as Company management deems
relevant to the business unit’s performance.


Subject to local laws, rules and regulations, Company management may also
allocate, at its discretion, a percentage of any approved Bonus Pool funding to
business units for the payment of bonus awards to selected Participants at any
time prior to the end of the Measurement Period (“Mid-Year Bonus Awards”).








--------------------------------------------------------------------------------




b.
Individual Bonus Award Payouts:



Annual Bonus Award payouts: in most circumstances, Annual Bonus Award payouts
will be determined based upon an assessment of:


(1) The Participant’s target bonus amount;
(2) The percentage of the Bonus Pool allocated to a Participant’s business unit;
and
(3) The Participant’s Individual Performance, as determined by the Participant’s
manager.


The Individual Performance assessment takes into account the Participant’s
contributions to the Company for the fiscal year relative to individual
performance expectations.


Mid-Year Bonus Award payouts: Subject to local laws, rules and regulations, some
Participants may receive a Mid-Year Bonus Award payout. Mid-Year Bonus Awards
may be either: (1) in addition to; or (2) in place of, all or part of a
Participant’s Annual Bonus Award. The actual earning and payout of a Mid-Year
Bonus Award is discretionary and may be based on factors such as the achievement
of short-term performance goals, outstanding individual accomplishments or such
other terms and conditions as may be determined at the discretion of Management
and/or the Committee.


Where applicable, the Committee will approve individual Participant bonus award
payouts.


3.    Bonus Award for the CEO


Bonus Component(s)
Weight
Performance Measure(s)
Measurement Period(s)
Financial
Performance
60%
Non-GAAP Net Revenue, Gross Profit, Operating Expenses, Non-GAAP Earnings Per
Share, Operating Cash Flow
Fiscal Year 2016
Strategic & Operational Performance
40%
The achievement of measurable business objectives, including strategic and
operational performance metrics
Fiscal Year 2016



Bonus Award payout: A Bonus Award payout for the CEO will be determined based
upon an overall assessment of the following:
(1)
The CEO’s target bonus amount;
 
 
(2)
Attainment and weighting of Financial, Strategic and Operational Performance
objectives for the Measurement Period; and
 
 
(3)
The Company Bonus Funding.



The Company’s Board of Directors will approve the CEO Bonus Award after
assessing the factors set forth above, and has discretion to increase or
decrease the final bonus payout based on any such other factors it deems
applicable, provided that the final bonus payout shall not exceed 200% of the
CEO’s target bonus amount for the Measurement Period and no bonus may be paid if
the Company’s net income falls below a certain threshold.






--------------------------------------------------------------------------------




4.    Payment Schedule:




1.
Annual Bonus Awards will be paid as soon as administratively practicable
following the completion of the Measurement Period and the Committee’s approval
of the Bonus Pool.



2.
Mid-Year Bonus Awards: Mid-year Bonus Awards will be paid in accordance with the
specific terms and conditions applicable to such awards.





* Including, but not limited to: (1) the Plan Participant must be actually
employed by EA or one of its subsidiaries or affiliates on the date that each
payment is made pursuant to the Plan in order to earn the right to receive each
such payment, (2) except where otherwise required by local law, at any time
until the date that bonuses are paid under the Plan, the individual must not
have (i) violated any provision of EA’s Code of Conduct, any other written EA
policy and any law, rule or regulation applicable to EA and EA employees, or
(ii) entered into an employment termination or separation agreement (not
including agreements entered into in connection with the commencement or
continuation of employment), and (3) eligibility to receive a bonus calculated
pursuant to this Addendum does not guarantee the payment of any bonus for a
specific Performance Period, nor does it guarantee employment for any specific
period of time. Capitalized terms in this Addendum shall have the meanings set
forth in the Plan, except where such terms are separately defined in this
Addendum.
















